Citation Nr: 1747377	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 videoconference Board hearing. A transcript is included in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that the Veteran last underwent a VA examination assessing the severity of his bilateral hearing loss in April 2013. Since that time the Veteran submitted a private audiological assessment in February 2017. The examination contains a word discrimination test; however it is unclear as to whether the word test is a Maryland CNC test, as required by VA regulations. 38 C.F.R. § 4.85 (2016). Therefore, the results of the private audiological assessment are not adequate to determine the current level of hearing impairment caused by the Veteran's hearing loss under the pertinent rating criteria. During the April 2017 Board hearing, the Veteran testified that his hearing loss worsened since his last VA examination. Accordingly, as the results of the April 2013 VA examination is over four years old and the Veteran contends that it no longer reflects the current severity of his bilateral hearing loss; a new VA examination is warranted. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for a VA audiological examination with an appropriate VA examiner. The examiner should address the current severity of his service-connected hearing loss. All indicated studies or testing should be conducted. 

3. After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC), and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




